Citation Nr: 9927797	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  93-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a wound to Muscle Group XVII, left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that, initially, the veteran's appeal 
consisted of entitlement to an increased rating for residuals 
of a wound to Muscle Group XXI, left, to include intercostal 
neuralgia; entitlement to an increased rating for residuals 
of a wound to Muscle Group XVII, left buttock; and 
entitlement to an increased rating for anxiety reaction.  In 
August 1995, the Board remanded these issues to the RO for 
additional development, to include affording the veteran VA 
orthopedic, psychiatric, and neurologic examinations.  In 
December 1996, the Board denied an increased evaluation for 
residuals of a wound to Muscle Group XXI, left, to include 
intercostal neuralgia, and remanded the remaining issues to 
the RO for additional development, to include referring the 
veteran's claims to a physician for review of his service 
medical records with respect to the gunshot wound to the left 
buttock and reevaluating his claim of entitlement to an 
increased rating for anxiety reaction under new rating 
criteria for psychiatric disorders which became effective on 
November 7, 1996.  In July 1998, the Board determined that an 
increased rating of 30 percent disabling for the veteran's 
anxiety reaction was warranted and remanded the issue of 
entitlement to an increased rating for residuals of a wound 
to Muscle Group XVII, left buttock, to the RO for further 
development consisting of the action which had been requested 
in the December 1996 remand but which had not been adequately 
accomplished.  Accordingly, inasmuch as the requested 
development has been accomplished and no other issues remain 
on appeal, the decision of the Board herein is limited to the 
issue of entitlement to an evaluation in excess of 20 percent 
for residuals of a wound to Muscle Group XVII, left buttock.


FINDINGS OF FACT

The residuals of gunshot wound of the left buttock are 
productive of no more than moderate disability of Muscle 
Group XVII.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for a gunshot wound to the left buttock, involving 
Muscle Group XVII, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5317 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, the appellant need 
only submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  The appellant has 
stated that the symptoms of his service-connected disability 
have increased.  The Board finds that the appellant's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107.  
That is, he has initially presented subjective complaints 
which, given the nature of the disability involved, are 
sufficient to make his claim plausible.

Factual Background:  The veteran's service medical records 
reflect that, on April 17, 1945, he was wounded in the left 
chest and left buttock while crossing a road during an attack 
of the city of Nuremberg, Germany.  It was noted that the 
veteran sustained a severe perforating gunshot wound of the 
left buttock which entered at the lateral portion of the 
inferior surface and exited at the inferior portion of the 
mesial surface.  Severe muscle atrophy of the left gluteus 
maximus and minimus was also noted.  The veteran underwent 
debridement of his buttock wound on April 18, 1945, and 
secondary suture of this wound was performed on April 27, 
1945.  In May 1945, it was noted that the veteran's chest 
wound had healed; however, the buttock wound was incompletely 
healed, with an area of granulation in the center, and there 
was definite atrophy of the gluteal muscles.  In July 1945, 
the veteran complained of soreness and tenderness of his left 
buttock scar.  It was noted that he had a 6 and 1/2 inch scar 
on the left buttock which extended from the pubic tubercle to 
the greater trochanter of the left femur.  It was slightly 
tender and adherent.  It was subsequently noted that the scar 
was not adherent and slightly tender. 

An October 1947 private treatment report reflects that the 
veteran presented with complaints including weakness and pain 
in the left leg.  Physical examination revealed a four inch 
by two inch horizontal scar on the inner aspect of the left 
thigh, with evidence of muscle destruction and anesthesia.  
The diagnoses included gunshot wound, left thigh, old, 
severe, manifested by weakness and pain.

A July 1948 report of VA orthopedic consultation shows that 
the veteran complained of pain along the left gluteal fold.  
A 5-inch non-adherent transverse scar along the left inferior 
gluteal fold was noted on physical examination.  It was also 
noted that the scar was non-tender on palpation and did not 
interfere with the motion of the extremities.

Upon VA examination in July 1948, the veteran complained of 
pain in the left upper quadrant which extended to the left 
lower quadrant.  The diagnoses included gunshot wound, left 
gluteal fold.

In November 1948, the RO granted service connection for 
wound, moderate injury to Muscle Group XVII, left buttock, 
and assigned a schedular evaluation of 20 percent for this 
disability pursuant to Diagnostic Code 5317.  This evaluation 
has remained in effect until the present time.

An August 1950 report of VA hospitalization reflects that the 
veteran described experiencing a "tired sensation" in the 
left leg after exertion.  Physical examination revealed a 
large scar with considerable loss of subcutaneous tissue and 
muscle in the lower left buttock.  It was noted that the scar 
was mildly tender and there was some hypalgesia; however, 
there was no objective detection of weakness in the left leg, 
limitation of motion, or sensory loss.

An October 1964 report of VA examination notes a deep 
adherent old gunshot wound and debridement scar in the left 
buttock.  The veteran complained of some radiating pain down 
the posterior aspect of the left leg which "hits in the 
heel."  The diagnoses included gunshot wound scar, deep, 
lower margin, left buttock with sciatic neuritis and slight 
muscle weakness in the left thigh.

A report of VA examination dated in December 1967 reflects 
that the veteran complained of shoulder, arm, back, and chest 
pain as well as frequent headaches.  The diagnoses included 
gunshot wound scar, deep, left buttocks, sciatic neuralgia 
and slight muscle weakness, left leg.

An August 1977 VA examination report notes the veteran's 
gunshot wound scars in the area of the left lower chest and 
left buttocks and states that there was no functional 
impairment of the left lower extremity.  The diagnoses 
included residuals, shell fragment wound, lower left buttock, 
Muscle Group XVII.

In October 1991, the veteran claimed that his service-
connected gunshot wounds to the left buttock and left chest 
had gotten worse and requested an examination to assess the 
severity of the residuals of these injuries.

Upon VA examination in November 1991, the veteran complained 
of left buttock pain which was aggravated by standing or 
walking.  Physical examination revealed tenderness to deep 
palpation of the scar.  The impressions were (1) wound, 
moderate, muscle group 17, left buttocks, unchanged and (2) 
mild degenerative changes of both knees felt to be unrelated 
to the buttocks wound.  

During his September 16, 1993, hearing before the undersigned 
Member of the Board, the veteran testified that his left 
buttock becomes sore on prolonged sitting because most of the 
muscle has been removed.  He stated that the loss of muscle 
to his left buttock is productive of pain, weakness, and 
tenderness.  The veteran also reported that he experiences 
pain, weakness, and tenderness on prolonged sitting.  He 
recalled that his leg "gave way" and caused him to fall, 
resulting in a broken ankle and leg.  The veteran testified 
that the pain associated with the residuals of his gunshot 
wounds have increased in severity and it is "getting tighter 
around them."

A December 1995 report of VA muscles examination reflects 
that the veteran's complaints included pain over the left hip 
with weakness of the left lower extremity and difficulty with 
prolonged sitting in one position, especially on a hard 
surface, which is productive of numbness in the left lower 
extremity.  Physical examination revealed that the veteran's 
left buttock scar was tender on deep palpation.  It was noted 
that the veteran had difficulty standing and walking on heel 
and toes and squatting completely.  The diagnoses included 
status post gunshot wound to Muscle Group XVII, left buttock.

Upon VA neurologic examination in January 1996, the veteran 
reported that, ever since the injury, he had been 
experiencing left sided pain.  Physical examination revealed 
that the veteran had 5/5 strength throughout except in the 
distribution of the left hamstring, which was 4/5.  He also 
showed some give away strength on dorsi-flexion of the left 
foot; however, he was able to walk on his heels without 
difficulty.  Sensory examination demonstrated decreased 
pinprick in patchy areas over the veteran's left leg.  The 
examiner noted that there were no pathological signs present 
and the scar on the veteran's left buttocks was well healed 
with no tenderness on palpation.  The impression of the 
examiner was that there were no specific neurologic deficits 
secondary to the gunshot wounds.  

VA outpatient treatment records reflect that in March 1996 
the veteran complained of hip and leg pain.

An August 1997 report of VA examination reflects that the 
veteran complained that the symptoms associated with his left 
buttock scar had worsened and he was experiencing pain and 
numbness in his lower extremity with prolonged sitting and 
laying on the left side.  The examiner commented that, 
clinically, there appeared to be no significant change in the 
size or shape of the scar or the veteran's ability to move.  
The examiner concluded that the veteran's wound was most 
appropriately classified as moderate.  

A January 1999 statement from a VA examiner reflects that the 
examiner reviewed the veteran's claims file and paid 
particular attention to a May 25, 1945, document entitled 
"transfer of patient to zone of anterior."  The examiner 
noted that, at the time of this treatment, the atrophy of the 
muscles, left gluteus maximus and minimis, were rated as 
severe secondary to a perforated wound of the left buttock.  
Thereafter, upon examination in August 1950, it was noted 
that there was loss of the gluteus maximus muscle but there 
was no objective detection of weakness in the left leg or 
limitation of motion.  The examiner further noted that a 
January 1996 VA neurological examination for compensation and 
pension showed that there was only mild weakness of the left 
ham string, give away weakness of dorsal flexion of the left 
foot, the veteran was able to walk normally and on his heels 
without difficulty, and his irregular left buttock scar was 
well healed with a slight depression.  The examiner concluded 
that, upon review of the veteran's claims file, his symptoms 
were consistent with no more than a moderate disability of 
the left gluteus muscle group.  

Pertinent Law and Regulations:  Under the applicable 
criteria, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1998).  This evaluation includes consideration of 
functional disability due to pain under the provisions of 
38 C.F.R. § 4.40.  Additionally, functional impairment due to 
pain, weakness, and painful motion must also be considered.  
38 C.F.R. §§ 4.40, 4.45(1998); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

These regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), which 
require the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable the VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that all disabilities, including those 
arising out of a single disease entity, are to be rated 
separately as long as the symptomatology is not duplicative 
or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.25 (1998). 

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1998).

The veteran is service-connected for residuals of a wound to 
Muscle Group XVII, left buttock.  This disability is 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5317 (1998), which provides for 
evaluation of injury to Muscle Group XVII.  Under 38 C.F.R. 
§ 4.73, Diagnostic Code 5317, a zero percent evaluation is 
assigned for slight disability of muscle group XVII; a 20 
percent evaluation is warranted for a moderate disability of 
Muscle Group XVII; a 40 percent evaluation will be assigned 
for moderately severe injury of Muscle Group XVII; and a 
50 percent evaluation is warranted for a severe disability of 
Muscle Group XVII.

Muscle Group XVII provides for the second pelvic girdle 
group, consisting of the (1) gluteus maximus, (2) gluteus 
medius, and (3) gluteus minimus.  The functions of these 
muscles are extension of hip (1); abduction of thigh; 
elevation of opposite side of pelvis (2, 3); tension of 
fascia lata and illotibial (Maissiat's) band, acting with XIV 
(6) in postural support of body steadying pelvis upon head of 
femur and condyles of femur on tibia (1).  38 C.F.R. § 4.73, 
Diagnostic Code 5317.

A 10 percent evaluation is warranted for scars that are 
superficial and poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (1998).  A 10 percent 
evaluation is also warranted for superficial and tender scars 
that are painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).  Diagnostic Code 7805 
permits an evaluation based on the limitation of function of 
the part affected by a scar.

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329. 

Also applicable to evaluation of the veteran's disability are 
38 C.F.R. §§ 4.47 to 4.54 and 4.72 (as in effect prior to 
July 3, 1997) and 38 C.F.R. §§ 4.40, 4.45 (1998).  These 
provisions are pertinent to the effects of missile and muscle 
injuries and set out principle factors and symptoms such as 
weakness, undue fatigue, pain, incoordination, muscular 
fusing or scarring, and joint involvement.  

The Board notes that the Rating Schedule has been revised 
with respect to the ratings applicable to muscle injuries, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  62 Fed.Reg. No. 106, 30235-30240 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-
5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed.Reg. No. 106, 30235-30237.  The 
ratings assigned to the different disability levels; i.e. 
severe, moderately severe, moderate, and slight, did not 
change, but the definitions of those terms changed as did the 
principles of combining evaluations for such injuries under 
38 C.F.R. §§ 4.55 and 4.56.

Under the former provisions of 38 C.F.R. § 4.55(a) in effect 
prior to July 3, 1997, muscle injuries in the same anatomical 
region, i.e., pelvic girdle and thigh, will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately severe 
to severe, according to the severity of the aggregate 
impairment of function of the extremity.  38 C.F.R. § 4.55 
(as in effect prior to July 3, 1997).

38 C.F.R. § 4.55(a), as in effect since July 3, 1997, 
provides that a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different 
functions.  

38 C.F.R. § 4.55(c) states that there will be no rating 
assigned for muscle groups which act upon an ankylosed joint.  
However, there is an exception in the case of an ankylosed 
knee, if Muscle Group XIII is disabled, it will be rated, but 
at the next lower level than that which would otherwise be 
assigned; and in the case of an ankylosed shoulder, if Muscle 
Groups I and II are severely disabled, the evaluation of the 
shoulder joint under Diagnostic Code 5200 will be elevated to 
the level for unfavorable ankylosis, if not already assigned, 
but the muscle groups themselves will not be rated.  

Under 38 C.F.R. § 4.55(d), the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of Muscle Groups I and II acting upon the 
shoulder.  38 C.F.R. § 4.55 (1998).  For compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  Id.  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.  
Id.  

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bones, ankylosis, etc.  
38 C.F.R. § 4.72 as in effect prior to July 3, 1997.

The current version of 38 C.F.R. § 4.55(e) provides that for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) as of 
July 3, 1997.

Under the current provisions of 38 C.F.R. § 4.56(a), an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  

38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.

For VA rating purposes, the cardinal signs and symptoms of  
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. 
§ 4.56(c). 

38 C.F.R. § 4.56(d) states that, under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe as follows:

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History and complaints include service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; no 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Id.  Objective findings 
include minimal scar; no evidence of fascial defect, atrophy, 
or impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.  Id.

38 C.F.R. § 4.56(d)(2) provides that moderate muscle 
disability is a type of injury from a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History and complaints include service department 
record or other evidence of inservice treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c), particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

38 C.F.R. § 4.56(d)(3) states that moderately severe muscle 
disability is the type of injury from a through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History and complaints include service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound; record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c); and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

38 C.F.R. § 4.56(d)(4) provides that severe muscle disability 
is the type of injury resulting from a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaints 
include service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (7) induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).  

As the Board finds that no substantive changes have been made 
to the relevant provisions of 38 C.F.R. § 4.56, the version 
of this regulation which was effective prior to July 3, 1997, 
need not be reported herein.  

The Court has held that when regulations concerning rating 
disabilities undergo a substantive change during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria which are to his advantage.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312 (1991).  However, as 
stated, no relevant substantive changes were made to 
38 C.F.R. § 4.56.  Moreover, a review of the new regulations 
indicates that no substantive change was made to Diagnostic 
Code 5317; the ratings assigned to the different disability 
levels; i.e. severe, moderately severe, moderate, and slight, 
did not change.  No other changes relevant to the present 
appeal are reflected by the new regulations.  62 FR 30235-
30240, June 3, 1997.

The veteran filed his claim for an increased evaluation for 
his service-connected residuals of a gunshot wound to the 
left lower leg in October 1991, prior to the effective date 
of the new muscle injury criteria.  In this regard, the Board 
notes that the November 1992 statement of the case and 
October 1997 supplemental statement of the case include both 
the criteria as in effect prior to and from July 3, 1997.  
Moreover, as noted previously, the rating criteria and other 
regulations applicable to this case have not undergone a 
substantive change.  Accordingly, the Board finds that the 
veteran will not be prejudiced by the Board's action in 
applying the old and the new regulations.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 11-97; 
VAOPGCPREC 16-92. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in a case before VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis:  The RO has evaluated the veteran's residuals of a 
wound to Muscle Group XVII, left buttock, as 20 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5317.  For 
the reasons stated below, the Board finds that a rating in 
excess of the 20 percent evaluation presently in effect is 
not warranted. 

In this case, the evidence reflects that the initial injury 
occurred in April 1945, and resulted from a rifle bullet.  It 
was described as a severe perforating gunshot wound which 
entered at the lateral portion of the inferior surface and 
exited at the inferior portion of the mesial surface.  In May 
1945, it was noted that the buttock wound was incompletely 
healed, with an area of granulation in the center, and there 
was definite atrophy of the gluteal muscles.  

The service records do not indicate that the bullet damaged 
deeper structures or bones.  Accordingly, neither the 
provisions of 38 C.F.R. § 4.72 as in effect prior to July 
1997 nor the current provisions of 38 C.F.R. § 4.56(a) are 
applicable.

Postservice treatment records reflect that, in October 1947, 
the diagnoses included gunshot wound, left thigh, old, 
severe, manifested by weakness and pain.  Upon VA examination 
in July 1948, it was noted that the scar was non-tender and 
did not interfere with motion.  August 1950 VA 
hospitalization records reflect mild tenderness and loss of 
subcutaneous tissue and muscle in the lower left buttock.  VA 
examinations in October 1964 reflected a diagnosis of gunshot 
wound scar, deep, lower margin, left buttock with sciatic 
neuritis and slight muscle weakness in the left thigh.  
Similar findings were noted upon VA examination in December 
1967.  An August 1977 report of VA examination noted that no 
functional impairment of the lower left extremity was 
demonstrated.  

Subsequent to his October 1991 request for increased 
evaluation of his service-connected gunshot wound to the left 
buttock, a November 1991 VA examination report revealed 
tenderness to deep palpation of the scar and X-ray evidence 
of moderate wound to Muscle Group XVII.  A December 1995 VA 
muscle examination report noted tenderness on deep palpation 
and a January 1996 neurologic examination report revealed no 
pathological signs and a well healed left buttock scar which 
had no tenderness on palpation.  The impression of the 
examiner was that there were no specific neurologic deficits 
secondary to the gunshot wounds sustained by the veteran.  
Upon VA examination in August 1997, the examiner commented 
that there had been no significant change in the size or 
shape of the scar or the veteran's ability to move.  The 
conclusion was that the veteran's wound was most 
appropriately classified as moderate.  Significantly, a 
January 1999 statement from a VA examiner reflects that, upon 
review of the veteran's entire medical history, the veteran's 
symptoms were consistent with no more than a moderate 
disability of the left gluteus muscle group.

The veteran reports experiencing pain associated with the 
service-connected left buttock wound.  In weighing the 
evidence of record in this case, the Board carefully 
considered the service medical records, VA examination 
reports, and the veteran's statements.  However, a January 
1999 statement from a VA examiner reflects that, upon review 
of the veteran's entire medical history, the veteran's 
symptoms were consistent with no more than a moderate 
disability of the left gluteus muscle group.  The Board notes 
that over the years the veteran's left buttock disorder has 
not become progressively worse nor has he received any 
treatment for the left buttock disorder.  The veteran's chief 
complaint is pain and numbness in his lower extremity with 
prolonged sitting and laying on the left side.  However, the 
objective findings do not show evidence of greater that 
moderate muscle impairment by virtue of any of the signs of 
muscle disability enumerated under 38 C.F.R. § 4.56(d).  Upon 
consideration of the foregoing, the Board finds that the 20 
percent evaluation currently assigned for residuals of a 
wound to Muscle Group XVII, left buttock, adequately 
compensates the veteran for his subjective complaints of pain 
and numbness.

Inasmuch as the record does not reflect injury to any muscle 
other than to the muscles of Muscle Group XVII, neither the 
provisions of 38 C.F.R. §  4.55(a) as in effect prior to July 
1997 nor the provisions of 38 C.F.R. § 4.55(e) as currently 
in effect are applicable.

The Board has also considered whether there is any other 
basis upon which an increased evaluation may be warranted, to 
include the possibility of a separate evaluation based on 
scarring.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 
7805 (1998).

As discussed above, the record does not show that the 
veteran's left buttock scar is poorly nourished with repeated 
ulceration or tender and painful on objective demonstration 
under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  The 
veteran's left buttock scar has been consistently described 
as well healed and the January 1996 examiner reported that 
the scar was well-healed with no tenderness to palpation.  
The Board notes that the veteran's left buttock scar had been 
previously characterized as being tender to deep palpation.  
However, a finding that the area was productive of tenderness 
when pressed very hard would indicate that the scar itself 
was not tender and painful, but rather that the tenderness 
was from the deeper structures, such as the muscles.  
Accordingly, the Board finds that the left buttock scar does 
not warrant a separate rating under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  See 38 C.F.R. §§ 4.14, 
Esteban.

Additionally, 38 C.F.R. § 4.118, Diagnostic Code 7805, 
provides for evaluation of scars that limit the function of 
the part affected.  However, the Board finds that there is no 
evidence that the veteran's well-healed left buttock scar is 
productive of limited function of the lower left extremity.  
As such, neither an increased nor a separate evaluation is 
warranted for the left buttock scar.  See 38 C.F.R. §§ 4.14, 
4.118, Diagnostic Code 7805, Esteban. 

As the evidence is not in relative equipoise regarding the 
degree of disability of the veteran's service-connected 
residuals of a wound to Muscle Group XVII, left buttock, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  In light of the 
foregoing, it is clear that the veteran's service-connected 
residuals of a wound to Muscle Group XVII, left buttock, does 
not warrant a disability evaluation in excess of 20 percent.


ORDER

A rating in excess of 20 percent for residuals of a wound to 
Muscle Group XVII, left buttock, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

